Case 1:20-cr-00001-LEK Document 15 Filed 06/02/20 Page 1 of 4   PageID #: 43




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

KENNETH M. SORENSON
GREGG PARIS YATES #8225
Assistant United States Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-Mail:     Gregg.Yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA, )         CR. NO. 20-001 LEK
                          )
            Plaintiff,    )         STIPULATION AND
                          )         ORDER TO RESCHEDULE
  vs.                     )         SENTENCING DATE
                          )
ANABEL CABEBE,            )         Old Date:   July 2, 2020
                          )         New Date:   October 15, 2020
            Defendant.    )         Time:       2:30 p.m.
                          )         Judge:      Hon. Leslie K. Kobayashi
Case 1:20-cr-00001-LEK Document 15 Filed 06/02/20 Page 2 of 4            PageID #: 44




             STIPULATION AND ORDER TO CONTINUE SENTENCE

         Pursuant to Rule 32(b)(2) of the Federal Rules of Criminal Procedure and

Local Rule 32.1(g) of the Criminal Local Rules of Practice for the U.S. District

Court for the District of Hawaii, the United States of America and the defendant,

Anabel Cabebe, through their respective attorneys, jointly request and stipulate to a

continuance of the sentencing date from July 2, 2020 to October 15, 2020.

         Good cause supports this joint request and stipulation. Additional time is

required before the defendant’s sentencing in part to complete the presentence

investigation, including for instance, properly calculating the actual and intended

fraud loss of the victims. As the Court is aware, the defendant in this matter has

pled guilty to a conspiracy involving the same underlying conduct at issue in

United States v. Anthony Williams et al., Cr. No. 17-101. At issue in both matters

is a complex mortgage fraud involving at least 112 victims in the State of Hawaii

alone.

         Moreover, good cause supports a continuance of the defendant’s sentencing

because the defendant has agreed to cooperate with the government, including

providing testimony at the sentencing hearings of co-defendants. Sentencing for

Anthony Williams is currently scheduled for July 9, 2020, but the government is

seeking to continue that sentencing to September 3, 2020. A continuance of the

defendant’s sentencing to a date following the sentencing hearing in Williams


                                           2
Case 1:20-cr-00001-LEK Document 15 Filed 06/02/20 Page 3 of 4               PageID #: 45




would permit the government to evaluate the defendant’s assistance and to credit

the defendant’s efforts in a motion pursuant to U.S. Sentencing Guidelines Section

5K1.1.

        In light of the foregoing, the parties jointly request and stipulate to a

continuance of the defendant’s sentencing date from July 2, 2020 to October 15,

2020.

              DATED: June 2, 2020, at Honolulu, Hawaii.

                                           KENJI M. PRICE
                                           United States Attorney
                                           District of Hawaii

                                          By _/s/ Gregg Paris Yates
                                            KENNETH M. SORENSON
                                            GREGG PARIS YATES
                                            Assistant U.S. Attorneys


                                           /s/ Michael J. Green
                                           MICHAEL J. GREEN
                                           Attorney for Defendant
                                           ANABEL CABEBE




                                             3
Case 1:20-cr-00001-LEK Document 15 Filed 06/02/20 Page 4 of 4         PageID #: 46




                      ORDER CONTINUING SENTENCING

      Based upon the representations of counsel and the stipulations of the parties,

IT IS HEREBY ORDERED that:

      The Court finds good cause to continue the Sentencing for Defendant

Anabel Cabebe that was previously scheduled for July 2, 2020 at 3:30 p.m., to

October 15, 2020 at 2:30 p.m., pursuant to Rule 32(b)(2) of the Federal Rules of

Criminal Procedure and Local Rule 32.1(g) of the Criminal Local Rules of Practice

for the U.S. District Court for the District of Hawaii.

      IT IS SO ORDERED.

      DATED: June 2, 2020, at Honolulu, Hawaii.




United States v. Anabel Cabebe, Cr. No. 20-00001 LEK
“Stipulation and Order to Continue Sentencing”




                                           4
